EXHIBIT 10.5




Limited Guaranty Agreement




[Corporate Guarantor – Inland/City Center of White Plains]




This Guaranty Agreement (this "Guaranty") is made as of the 28th day of
September, 2012, by INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland
corporation (the "Guarantor"), in favor of BANK OF AMERICA, N.A., a national
banking association (together with its successors and assigns, "Lender").

Recitals




INLAND DIVERSIFIED WHITE PLAINS CITY CENTER, L.L.C., a Delaware limited
liability company ("Borrower") has requested that Lender make a loan (the
"Loan") to Borrower evidenced by that certain Promissory Note of even date
herewith in the original principal amount of Ninety-Nine Million and No/100
Dollars ($99,000,000.00) made by Borrower to the order of Lender (as the same
may from time to time be amended, supplemented, restated or otherwise modified,
the "Note").  Certain terms and conditions of the Loan are set forth in the Term
Loan Agreement of even date herewith between Borrower and Lender (as the same
may from time to time be amended, supplemented, restated or otherwise modified,
the "Loan Agreement").  As a condition precedent to making the Loan, Lender has
required that Guarantor execute and deliver this Guaranty to Lender.  Any
capitalized term used and not defined in this Guaranty shall have the meaning
given to such term in the Loan Agreement.

Agreements




For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lender to make the Loan to Borrower,
Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the indebtedness and obligations described below in this Guaranty
(collectively called the "Guaranteed Obligations"), this Guaranty being upon the
following terms and conditions:

Section 1.

Guaranty of Payment.

(a)

Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, whether by lapse of time, by acceleration of
maturity, or otherwise, of all principal, interest (including interest accruing
after the commencement of any bankruptcy or insolvency proceeding by or against
Borrower, whether or not allowed in such proceeding), prepayment premiums, fees,
late charges, costs, expenses, indemnification indebtedness, and other sums of
money now or hereafter due and owing, or which Borrower is obligated to pay,
pursuant to the terms of the Note, the Loan Agreement, the Mortgage, the
Environmental Agreement, any of the other Loan Documents, any application,
agreement, note or other document executed and delivered in connection with any
Letter of Credit, or any Swap Contract, as the same may from time to time be
amended, supplemented, restated or otherwise modified (collectively, the
"Indebtedness").  This Guaranty covers the Indebtedness presently outstanding
and the Indebtedness arising subsequent to the date hereof, including all
amounts advanced by Lender in stages or installments.  The guaranty of Guarantor
as set forth in this Section 1 is a continuing guaranty of payment and not a
guaranty of collection.  Notwithstanding any language of this Guaranty,
Guarantor’s obligations with respect to the repayment of principal of the Loan
shall be subject to reduction as provided in clause (b) below.

(b)

Notwithstanding anything contained herein, Guarantor’s obligations pursuant to
this Section 1 shall be limited to an aggregate amount (not less than zero) from
time to time equal to (i) $9,000,000.00, less (ii) the aggregate amount of the
scheduled principal payments from time to time actually made by Borrower
pursuant to Section 1(b) of the Note (up to a maximum reduction of $9,000,000.00
pursuant to this subclause (b)(ii)), plus (iii) all sums of money now or
hereafter due and owing, or which Borrower is obligated to pay, pursuant to the
terms of any Swap Contract, as the same may from time to time be amended,
supplemented, restated or otherwise modified, in each case, as reasonably
determined by Lender as of any given date of determination; provided, that no
obligations of Guarantor under this Guaranty shall be limited in any manner
except as specifically provided in this clause (b).





Section 2.

Guaranty of Performance.

Guarantor also hereby unconditionally and irrevocably guarantees to Lender the
timely performance of all other Obligations under all of the Loan Documents,
including, without limiting the generality of the foregoing:

(a)

make all deposits required under the terms of the Loan Agreement and the other
Loan Documents, as and when required;

(b)

promptly pay in full and discharge all Property Assessments (as that term is
defined in the Mortgage) prior to the day upon which the same shall become
delinquent (subject to the terms of the Mortgage regarding permitted contests of
such Property Assessments);

(c)

pay, at or before the times required by the Loan Documents, the premiums on all
policies of insurance required to be maintained under the terms of the Loan
Documents; and

(d)

duly and punctually perform and observe all other terms, covenants and
conditions of the Note, the Loan Agreement, the Mortgage, the Environmental
Agreement, all other Loan Documents, and any Swap Contract.

Guarantor represents warrants and covenants that the Loan Agreement and all Loan
Documents have been duly authorized and executed by the signatories hereto
(other than Lender) and are legal, valid and binding instruments, enforceable
against such parties in accordance with their respective terms.

The liability and obligations under this Section 2 shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 1 hereof or any of the other Guaranteed  Obligations set forth herein.

Section 3.

Guaranty of Specific Obligations.

 

Guarantor hereby, in addition to all other obligations set forth herein,
unconditionally and irrevocably guarantees payment of, and agrees to protect,
defend, indemnify and hold harmless Lender for, from and against, any and all
losses, damages or liability which may be suffered or incurred by, imposed on or
awarded against Lender as a result of:

 

(a)

Fraud by Borrower or Guarantor in connection with the construction, leasing or
operation of the Property, the making or disbursement of the Loan, or any
certificates or documents provided in connection therewith;

 

(b)

Material misrepresentation or breach of warranty by Guarantor in connection with
the construction, leasing or operation of the Property, the making or
disbursement of the Loan, or any certificates or documents provided in
connection therewith;

 

(c)

Material misrepresentation or breach of warranty by Borrower, which was known by
Guarantor to be false when made, in connection with the construction, leasing or
operation of the Property, the making or disbursement of the Loan, or any
certificates or documents provided in connection therewith;

 

(d)

After the occurrence and during the continuance of an Event of Default,
distributions to the members, partners or shareholders of Borrower or Guarantor
(or to any beneficiary or trustee if Borrower or Guarantor is a trust) of any
Rents, security deposits, or other income arising with respect to any property
covered by the Mortgage or other Loan Documents which should have been applied
against costs and expenses associated with the Property or paid to Lender
pursuant to the Loan Documents;

 

(e)

The misapplication by Borrower or Guarantor of any Insurance Proceeds or
Condemnation Awards attributable to any property covered by the Mortgage or the
other Loan Documents which, under the terms thereof, should have been applied
otherwise or paid to Lender;

 

(f)

Any filing by Borrower of a bankruptcy petition, or the making by Borrower of an
assignment for the benefit of creditors, or the appointment of a receiver of any
property of Borrower in any action initiated by, or consented to by, Borrower;





Page 2







 

(g)

Any acts of Borrower or Guarantor taken in bad faith with the intent to hinder,
delay or interfere with the exercise by Lender of any rights and remedies under
the Loan Documents after the occurrence of and during the continuance of an
Event of Default; or




(h)

The existence and continued effectiveness of that certain Lease Agreement dated
as of April 24, 2002 and recorded in the Office of the Clerk of the County of
Westchester on July 11, 2002 in Control No. 421780303 and Agreement to Subject
the City Center Project to Condominium Ownership and to Convey Community Theater
Unit made by and between LC White Plains, LLC and The City of White Plains dated
as of the 24th day of April, 2002 and recorded in the Office of the Clerk of the
County of Westchester on July 11, 2002 as Control No. 421780172 (collectively,
in each case, as the same may have been amended, restated, supplemented,
extended or otherwise modified, the “Impairment Documents”) with respect to any
portion of the Property secured by the Mortgage including, without limitation,
the assertion by any party thereto of any property rights with respect to any
portion of the Property as a result or in connection with any Impairment
Document, exercise of any rights, remedies or other powers by any party thereto
or entitled to the benefits of any Impairment Document, any loss or impairment
in the value of the Property that may be currently attributable to or may
otherwise result from or in connection with the Impairment Documents (and which
subsequently results in losses or damages to Lender, including, without
limitation, any reduction in the proceeds resulting from any sale of the
Property (at foreclosure or otherwise)) and any costs or expenses of Lender
incurred in connection therewith; provided, however, that to the extent the
Impairment Cash Collateral (as defined in the Loan Agreement) is applied to the
Obligations by Lender in connection with Section 6.17 of the Loan Agreement, the
aggregate amount of the Guarantor’s indemnity obligations shall be reduced by
the amount of the Impairment Cash Collateral so applied.




The liability and obligations under this Section 3 shall not be limited or
restricted by the existence of, or any terms of, the guaranty of payment under
Section 1 hereof or any of the other Guaranteed  Obligations set forth herein.




Section 4.

Primary Liability of Guarantor; Environmental Obligations.  

(a)

This Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and performance, and Guarantor shall be liable for the payment and performance
of the Guaranteed Obligations as a primary obligor.  To the extent permitted
under applicable law, this Guaranty shall be effective as a waiver of, and
Guarantor hereby expressly waives, any right to which Guarantor may otherwise
have been entitled, whether existing under statute, at Law or in equity, to
require Lender to take prior recourse or proceedings against any collateral,
security or Person.  To the extent permitted under applicable law, it shall not
be necessary for Lender, in order to enforce such payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against Borrower or other Person liable on such indebtedness or for such
performance, or to enforce any rights against any security given to secure such
indebtedness or performance, or to join Borrower or any other Person liable for
the payment or performance of the Guaranteed Obligations or any part thereof in
any action to enforce this Guaranty, or to resort to any other means of
obtaining payment or performance of the Guaranteed Obligations; provided,
however, that nothing herein contained shall prevent Lender from suing on the
Note or foreclosing the Mortgage or exercising any other right under the Loan
Documents.

(b)

To the extent permitted under applicable law, suit may be brought or demand may
be made against Borrower or against any or all parties who have signed this
Guaranty or any other guaranty covering all or any part of the Guaranteed
Obligations, or against any one or more of them, separately or together, without
impairing the rights of Lender against any party hereto.

(c)

The liability of Guarantor or any other Person hereunder for Guaranteed
Obligations arising out of or related to the Environmental Agreement shall not
be limited or affected in any way by any provision in this Guaranty, the other
Loan Documents or applicable Law limiting the liability of Borrower, Guarantor
or such other Person, or Lender’s recourse or rights to a deficiency judgment.

(d)

Guarantor hereby agrees to indemnify Lender against loss, cost or expense
incurred by Lender caused by the Borrower asserting any defense to its
obligations under the Loan Agreement and/or any one or more of the Loan
Documents or the assertion by any Guarantor of any defense to the obligations
hereunder (except to the extent Borrower or Guarantor prevails in the raising of
such defense(s)).  To the extent permitted under applicable law, the Guarantor
(i) waives any right or claim of right to cause a marshalling of the Borrower’s
assets or to cause Lender to proceed against any of the security for the Note or
for the obligations guaranteed hereby before proceeding against Guarantor or to
proceed





Page 3







against Guarantor in any particular order; (ii) the Guarantor agrees that any
payments required to be made by us hereunder shall become due on demand in
accordance with the terms hereof and in the Loan Agreement, the Note, and/or the
Mortgage immediately upon the happening of any default under the Loan Documents
and without presentment of the Note to the Borrower, demand for payment or
protest thereof, or notice of non-payment or protest thereof; and (iii) the
Guarantor expressly waives and relinquishes all rights and remedies afforded by
applicable law to guarantors except any rights of subrogation which the
Guarantor may have, provided, that the guaranty provided for hereunder shall
neither be contingent upon the existence of any such rights of subrogation nor
subject to any claims or defenses whatsoever which may be asserted in connection
with the enforcement or attempted enforcement of such subrogation rights
including, without limitation, any claim that such subrogation rights were
abrogated by any acts of you.  The Guarantor hereby agrees to postpone the
exercise of any and all rights of subrogation to your rights against Borrower or
the Guarantor hereunder and any rights of subrogation to any collateral securing
the Loan and/or the obligations under the Loan Agreement and/or any one or more
of the Loan Documents until the Loan shall have been paid in full.

Section 5.

Certain Agreements and Waivers by Guarantor.

(a)

To the extent permitted by applicable law, Guarantor agrees that neither
Lender’s rights or remedies nor Guarantor’s obligations under the terms of this
Guaranty shall be released, diminished, impaired, reduced or affected by any one
or more of the following events, actions, facts, or circumstances, and the
liability of Guarantor under this Guaranty shall be absolute, unconditional and
irrevocable irrespective of:

(i)

any limitation on the liability of, or recourse against, any other Person in any
Loan Document or arising under any Law;

(ii)

any claim or defense that this Guaranty was made without consideration or is not
supported by adequate consideration or that the obligations of Guarantor
hereunder exceed or are more burdensome than those of Borrower under the other
Loan Documents;

(iii)

the release or taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;

(iv)

the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by Law;

(v)

any exemption that is waivable under applicable Law;

(vi)

any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;

(vii)

whether express or by operation of Law, any partial release of the liability of
Guarantor hereunder (except to the extent expressly so released) or any complete
or partial release of Borrower or any other Person liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;

(viii)

the death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of Borrower or any other Person at any time liable
for the payment or performance of any or all of the Guaranteed Obligations;

(ix)

either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including without limitation material alterations of the terms of payment
(including changes in maturity date(s) and interest rate(s)) or performance
(including changes with respect to the construction of the





Page 4







Improvements) or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Lender to Borrower or any other Person at any time liable for the payment or
performance of any or all of the Guaranteed Obligations;

(x)

any neglect, lack of diligence, delay, omission, failure, or refusal of Lender
to take or prosecute (or in taking or prosecuting) any action for the collection
or enforcement of any of the Guaranteed Obligations, or to foreclose or take or
prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

(xi)

any failure of Lender to notify Guarantor of any creation, renewal, extension,
rearrangement, modification, supplement, subordination, or assignment of the
Guaranteed Obligations or any part thereof, or of any Loan Document, or of any
release of or change in any security, or of the occurrence or existence of any
Default or Event of Default, or of any other action taken or refrained from
being taken by Lender against Borrower or any security or other recourse, or of
any new agreement between Lender and Borrower, it being understood that Lender
shall not be required to give Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Guaranteed Obligations,
any and all rights to notice Guarantor may have otherwise had being hereby
waived by Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including any changes in the business or
financial condition of Borrower, and Guarantor acknowledges and agrees that
Lender shall have no duty to notify Guarantor of any information which Lender
may have concerning Borrower;

(xii)

the existence of any claim, counterclaim, set-off or other right that Guarantor
may at any time have against Borrower, Lender, or any other Person, whether or
not arising in connection with this Guaranty, the Note, the Loan Agreement, the
Environmental Agreement or any other Loan Document;

(xiii)

the unenforceability of all or any part of the Guaranteed Obligations against
Borrower, whether because the Guaranteed Obligations exceed the amount permitted
by Law or violate any usury law, or because the Persons creating the Guaranteed
Obligations acted in excess of their authority, or because of a lack of validity
or enforceability of or defect or deficiency in any of the Loan Documents, or
because Borrower has any valid defense, claim or offset with respect thereto, or
because Borrower’s obligation ceases to exist by operation of Law, or because of
any other reason or circumstance, it being agreed that Guarantor shall remain
liable hereon regardless of whether Borrower or any other Person be found not
liable on the Guaranteed Obligations, or any part thereof, for any reason (and
regardless of any joinder of Borrower or any other party in any action to obtain
payment or performance of any or all of the Guaranteed Obligations);

(xiv)

any order, ruling or plan of reorganization emanating from proceedings under
Title 11 of the United States Code with respect to Borrower or any other Person,
including any extension, reduction, composition, or other alteration of the
Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit;

(xv)

any other condition, event, omission, action that would in the absence of this
paragraph result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty or any other agreement;

(xvi)

any early termination of any of the Guaranteed Obligations;

(xvii)

Lender’s enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis; or





Page 5







(xviii)

any liability, irregularity or unenforceability in whole or in part (including
with respect to any netting provision) of any Swap Contract or any confirmation,
instrument or agreement required thereunder or related thereto, or any
transaction entered into thereunder, or any limitation on the liability of
Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

(b)

In the event any payment by Borrower or any other Person to Lender is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar Law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Lender and any reasonable attorneys’ fees, costs and expenses paid or incurred
by Lender in connection with any such event.

(c)

It is the intent of Guarantor and Lender that the obligations and liabilities of
Guarantor hereunder are absolute, irrevocable and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally paid and performed, and not subject to refund or disgorgement, the
obligations and liabilities of Guarantor hereunder shall not be discharged or
released, in whole or in part, by any act or occurrence that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of a guarantor.

(d)

If acceleration of the time for payment of any amount payable by Borrower under
the Note, the Loan Agreement, any other Loan Document, or any Swap Contract (if
any) is stayed or delayed by any Law or tribunal, all such amounts shall
nonetheless be payable by Guarantor on demand by Lender.

Section 6.

Subordination.

If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:

(a)

Such indebtedness and all interest thereon and all liens, security interests and
rights now or hereafter existing with respect to property of Borrower securing
such indebtedness shall, at all times, be subordinate in all respects to the
Guaranteed Obligations and to all liens, security interests and rights now or
hereafter existing to secure the Guaranteed Obligations;

(b)

Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from Borrower as Lender may find acceptable from time
to time in its sole and absolute discretion, and (ii) distributions from
Borrower in an amount equal to any income taxes imposed on Guarantor which are
attributable to Borrower’s income from the Property;

(c)

Guarantor hereby assigns and grants to Lender a security interest in all such
indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below.  In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed.  If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 6, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and





Page 6







(d)

Guarantor shall promptly upon request of Lender from time to time execute such
documents and perform such acts as Lender may require to evidence and perfect
its interest and to permit or facilitate exercise of its rights under this
Section 6, including execution and delivery of proofs of claim, further
assignments and security agreements, and delivery to Lender of any promissory
notes or other instruments evidencing indebtedness of Borrower to Guarantor.
 All promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

Section 7.

Other Liability of Guarantor or Borrower.

If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor.  If Borrower is or becomes indebted to Lender for
any indebtedness other than or in excess of the Guaranteed Obligations, any
payment received or recovery realized upon such other indebtedness of Borrower
to Lender may be applied to such other indebtedness.  This Guaranty is
independent of (and shall not be limited by) any other guaranty now existing or
hereafter given.  Further, Guarantor’s liability under this Guaranty is in
addition to any and all other liability Guarantor may have in any other
capacity, including, if applicable, its capacity as a general partner.

Section 8.

Lender Assigns; Disclosure of Information.

This Guaranty is for the benefit of Lender and Lender’s successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations.  Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof.  Lender may sell or offer to sell
the Loan or interests therein to one or more assignees or participants.
 Guarantor shall execute, acknowledge and deliver any and all instruments
reasonably requested by Lender in connection therewith, and to the extent, if
any, specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
 Lender may disclose to any such assignee or participant or prospective assignee
or participant, to Lender’s affiliates, including Banc of America Securities
LLC, to any regulatory body having jurisdiction over Lender and to any other
parties as necessary or appropriate in Lender’s reasonable judgment, any
information Lender now has or hereafter obtains pertaining to the Guaranteed
Obligations, this Guaranty, or Guarantor, including information regarding any
security for the Guaranteed Obligations or for this Guaranty, and/or credit or
other information on Guarantor and/or any other Person liable, directly or
indirectly, for any part of the Guaranteed Obligations.  

Section 9.

Binding Effect; Joint and Several Liability.

This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns.  Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable.  If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term "Guarantor" shall
mean all of such Persons and each of them individually.

Section 10.

Governing Law.

The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of New York and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
 All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable.





Page 7







Section 11.

Invalidity of Certain Provisions.

If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.

Section 12.

Costs and Expenses of Enforcement.

Guarantor agrees to pay to Lender on demand all costs and expenses incurred by
Lender in seeking to enforce Lender’s rights and remedies against the Borrower
or against any Guarantor under this Guaranty, including court costs and
reasonable attorneys’ fees, whether or not suit is filed hereon.  Guarantor also
unconditionally guaranties the representations and warranties made by Borrower
in the Loan Agreement and the Loan Documents are true as of the date hereof.
 All such costs and expenses incurred by Lender shall constitute a portion of
the Guaranteed Obligations hereunder, shall be subject to the provisions hereof
with respect to the Guaranteed Obligations and shall be payable by Guarantor on
demand by Lender.

Section 13.

No Usury.

It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable Law.  Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law.  The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.

Section 14.

Representations, Warranties, and Covenants of Guarantor.

Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected; (d)
unless Guarantor is a natural person, Guarantor is duly organized, validly
existing, and in good standing under the laws of the state of its organization
and has full power and authority to enter into and perform this Guaranty;
(e) there are no actions, suits or proceedings pending against or affecting
Guarantor, at law, in equity or before or by any governmental authorities except
actions, suits or proceedings which are fully covered by insurance or would, if
adversely determined, not be likely to have a material adverse effect on
Guarantor’s business or financial condition and Guarantor is not in material
default with respect to any order, writ, injunction, decree or demand of any
court or governmental authorities; (f) all financial statements and information
heretofore furnished to Lender by Guarantor do, and all financial statements and
information hereafter furnished to Lender by Guarantor will, fully and
accurately present the condition (financial or otherwise) of Guarantor as of
their dates and the results of Guarantor’s operations for the periods therein
specified, and, since the date of the most recent financial statements of
Guarantor heretofore furnished to Lender, no material adverse change has
occurred in the financial condition of Guarantor, nor, except as heretofore
disclosed in writing to Lender, has Guarantor incurred any material liability,
direct or indirect, fixed or contingent; (g) after giving effect to this
Guaranty, Guarantor is solvent, is not engaged or about to engage in business or
a transaction for which the property of Guarantor is an unreasonably small
capital, and does not intend to incur or believe that it will incur debts that
will be beyond its ability to pay as such debts mature; (h) Guarantor has read
and fully understands the provisions contained in the Note, the Loan Agreement,
the Mortgage, the Environmental Agreement and the other Loan Documents.
 Guarantor further represents, warrants and covenants that if any Swap Contract
shall at any time be in effect, (x) Guarantor has received and examined copies
of each such Swap Contract, the observance and performance of which by Borrower
is hereby guaranteed; (y) Guarantor will benefit from Lender’s entering into
each such Swap Contract and any transaction thereunder with





Page 8







Borrower, and Guarantor has determined that the execution and delivery by
Guarantor of this Guaranty are necessary and convenient to the conduct,
promotion and attainment of the business of Guarantor; and (z) Lender has no
duty to determine whether any Swap Contract, or any other transaction relating
to or arising under any Swap Contract, will be or has been entered into by
Borrower for purposes of hedging interest rate, currency exchange rate, or other
risks arising in its businesses or affairs and not for purposes of speculation,
or is otherwise inappropriate for Borrower.  Guarantor’s representations,
warranties and covenants are a material inducement to Lender to enter into the
other Loan Documents and any Swap Contract shall survive the execution hereof
and any bankruptcy, foreclosure, transfer of security or other event affecting
Borrower, Guarantor, any other party, or any security for all or any part of the
Guaranteed Obligations.

Section 15.

Notices.  

All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile.  Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.  

Section 16.

Cumulative Rights.

All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies.  No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time.  No failure by Lender to exercise, nor delay in exercising, any right
or remedy shall operate as a waiver of such right or remedy or as a waiver of
any Event of Default.  No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances.  No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.

Section 17.

Term of Guaranty.

This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Lender under this Guaranty are fully and
finally paid, performed and discharged and are not subject to any bankruptcy
preference period or any other disgorgement.

Section 18.

Financial Statements.

Guarantor agrees to provide to Lender, as and when required, the financial
statements and other financial information required to be delivered to Lender
with respect to Guarantor pursuant to the terms of the Loan Agreement and the
other Loan Documents, in the form and detail required by the Loan Documents.
 Guarantor also agrees to provide to Lender such other and further financial
information with respect to Guarantor as Lender shall from time to time request.

Section 19.

Subrogation.

Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or





Page 9







any similar rights, until the Guaranteed Obligations have been fully and finally
paid, performed and discharged in accordance with Section 17 above, and
Guarantor hereby waives all of such rights.  

Section 20.

Time of Essence.

Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.

Section 21.

Entire Agreement; Counterparts; Construction.

This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations.  This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations.  This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
 This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.  This Guaranty has been executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement.  As used herein, the words
"include" and "including" shall be interpreted as if followed by the words
"without limitation."

Section 22.

Dispute Resolution.

(a)

Arbitration.  Except to the extent expressly provided below, any controversy,
claim or dispute between or among the parties hereto, including any such
controversy, claim or dispute arising out of or relating to (i) this Guaranty,
    (ii) any other Loan Document, (iii) any related agreements or instruments,
or (iv) the transaction contemplated herein or therein (including any claim
based on or arising from an alleged personal injury or business tort)
(collectively, a "Dispute"), shall, upon the request of either party, be
determined by binding arbitration in accordance with the Federal Arbitration
Act, Title 9, United States Code (or if not applicable, the applicable state
law), the then-current rules for arbitration of financial services disputes of
the American Arbitration Association, or any successor thereof ("AAA"), and the
"Special Rules" set forth below.  In the event of any inconsistency, the Special
Rules shall control.  The filing of a court action is not intended to constitute
a waiver of the right of Guarantor or Lender, including the suing party,
thereafter to require submittal of the Dispute to arbitration.  Any party to
this Guaranty may bring an action, including a summary or expedited proceeding,
to compel arbitration of any Dispute in any court having jurisdiction over such
action.  For the purposes of this Dispute Resolution Section only, the terms
"party" and "parties" shall include any parent corporation, subsidiary or
affiliate of Lender involved in the servicing, management or administration of
any obligation described in or evidenced by this Guaranty, together with the
officers, employees, successors and assigns of each of the foregoing.

(b)

Special Rules.

(i)

The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral in
the City and County where Lender is located pursuant to its address for notice
purposes in this Guaranty.

(ii)

The arbitration shall be administered by AAA, who will appoint an arbitrator.
 If AAA is unwilling or unable to administer or legally precluded from
administering the arbitration, or if AAA is unwilling or unable to enforce or
legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Guaranty may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
 All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Guaranty, referred to collectively as the "arbitrator").

(iii)

All arbitration hearings will be commenced within ninety (90) days of the demand
for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.





Page 10







(iv)

The judgment and the award, if any, of the arbitrator shall be issued with
thirty (30) days of the close of the hearing.  The arbitrator shall provide a
concise written statement setting forth the reasons for the judgment and for the
award, if any.  The arbitration award, if any, may be submitted to any court
having jurisdiction to be confirmed and enforced, and such confirmation and
enforcement shall not be subject to arbitration.

(v)

The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred.  For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

(vi)

Any dispute concerning this arbitration provision, including any such dispute as
to the validity or enforceability of this provision, or whether a Dispute is
arbitrable, shall be determined by the arbitrator; provided, however, that the
arbitrator shall not be permitted to vary the express provisions of these
Special Rules or the Reservations of Rights in subsection (c) below.

(vii)

The arbitrator shall have the power to award legal fees and costs pursuant to
the terms of this Guaranty.

(viii)

The arbitration will take place on an individual basis without reference to,
resort to, or consideration of any form of class or class action.

(c)

Reservations of Rights.  Nothing in this Guaranty shall be deemed to (i) limit
the applicability of any otherwise applicable statutes of limitation and any
waivers contained in this Guaranty, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Guaranty in a third-party proceeding in any action brought against
Lender in a state, federal or international court, tribunal or hearing body
(including actions in specialty courts, such as bankruptcy and patent courts).
 Lender may exercise the rights set forth in clauses (A) through (D), inclusive,
before, during or after the pendency of any arbitration proceeding brought
pursuant to this Guaranty.  Neither the exercise of self help remedies nor the
institution or maintenance of an action for foreclosure or provisional or
ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies.  No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.

(d)

Conflicting Provisions for Dispute Resolution.  If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Guaranty, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).  In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

(e)

JURY TRIAL WAIVER IN ARBITRATION.  BY AGREEING TO THIS SECTION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

Section 23.

Forum.  

Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court sitting in
Mecklenburg County, North Carolina or any federal court sitting in the Western
District of the State of North Carolina and to the jurisdiction of any state
court or any United States federal court sitting in the state in which any of
the Property is located, over any Dispute.  Guarantor hereby irrevocably waives,
to the fullest





Page 11







extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court referenced above in this Section may be made by
certified or registered mail, return receipt requested, directed to Guarantor at
its address for notice set forth in this Guaranty, or at a subsequent address of
which Lender received actual notice from Guarantor in accordance with the notice
section of this Guaranty, and service so made shall be complete five (5) days
after the same shall have been so mailed.  Nothing herein shall affect the right
of Lender to serve process in any manner permitted by Law or limit the right of
Lender to bring proceedings against Guarantor in any other court or
jurisdiction.

Section 24.

WAIVER OF JURY TRIAL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
"DISPUTE" (FOR PURPOSES OF THIS SECTION, AS DEFINED ABOVE) AS SET FORTH IN THIS
GUARANTY, TO THE EXTENT ANY "DISPUTE" IS NOT SUBMITTED TO ARBITRATION OR IS
DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE
OR NOT REQUIRED TO BE ARBITRATED, GUARANTOR AND LENDER EACH WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN RESPECT OF ANY SUCH "DISPUTE" AND
ANY ACTION ON SUCH "DISPUTE."  THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR AND LENDER EACH HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS.  GUARANTOR AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL.  GUARANTOR FURTHER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

Section 25.

Right of Setoff.

Guarantor hereby grants to Lender, a continuing lien, security interest and
right of setoff as security for all liabilities and obligations to Lender
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Bank of
America Corporation and its successors and/or assigns or in transit to any of
them.  At any time, without demand or notice (any such notice being expressly
waived by Guarantor), Lender may setoff the same or any part thereof and apply
the same to any liability or obligation of Guarantor even though unmatured and
regardless of the adequacy of any other collateral security for the Loan.  ANY
AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN WHICH IS EVIDENCED BY THE NOTE
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

Section 26.

CPLR § 3213.

This Guaranty is, and shall be deemed to be, a contract entered into under and
pursuant to the laws of the State of New York and shall be in all respects
governed, construed, applied and enforced in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.  To the
extent consistent with applicable law, the Guarantor acknowledges and agrees
that this Guaranty is, and is intended to be, an instrument for the payment of
money only, as such phrase is used in §3213 of the Civil Practice Law and Rules
of the State of New York, and the undersigned has been fully advised by its
counsel of Lender's rights and remedies pursuant to said §3213.

Section 27.

Separate Indemnity.





Page 12







Guarantor acknowledges and agrees that Lender’s rights (and Guarantor’s
obligations) under this Guaranty shall be in addition to all of Lender’s rights
(and all of Guarantor’s obligations) under any indemnity agreement or other
guaranty executed and delivered to Lender by the Borrower and/or any Guarantor
and payments by any of us under this Guaranty shall not reduce any of our
obligations and liabilities under any such indemnity agreement or other
guaranty.  The obligations hereunder shall terminate upon the full repayment of
all sums due under the Loan Agreement, the Note and the Mortgage.

Section 28.

Credit Verification.  

Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Lender to check any credit references, verify his/her employment and
obtain credit reports from credit reporting agencies of Lender's choice in
connection with any monitoring, collection or future transaction concerning the
Loan, including any modification, extension or renewal of the Loan.  Also in
connection with any such monitoring, collection or future transaction, Lender is
hereby authorized to check credit references, verify employment and obtain a
third party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.

Section 29.

ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT.  

TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, GUARANTOR HEREBY EXPRESSLY AND
UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF LENDER ON THIS GUARANTY, ANY AND EVERY RIGHT
GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM
THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM AND (III) HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.
 

Section 30.

Reinstatement.

This Guaranty shall continue to be effective, or be reinstated automatically, as
the case may be, if at any time payment, in whole or in part, of any of the
obligations guaranteed hereby are rescinded or otherwise must be restored or
returned by Lender (whether as a preference, fraudulent conveyance or otherwise)
upon or in connection with the insolvency, bankruptcy, dissolution, liquidation
or reorganization of Borrower, Guarantor or any other person, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower, Guarantor or any other person or for a
substantial part of Borrower’s, Guarantor’s or any of such other person’s
property, as the case may be, or otherwise, all as though such payment had not
been made. Guarantor further agrees that in the event any such payment is
rescinded or must be restored or returned, all costs and expenses (including,
without limitation, reasonable legal fees and expenses) incurred by or on behalf
of Lender in defending or enforcing such continuance or reinstatement, as the
case may be, shall constitute costs of enforcement, the payment of which is
guaranteed by Guarantor pursuant to Section 12 hereof.




[remainder of page left intentionally blank – signature page to follow]





Page 13







IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the date first written above.




INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation




By: /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Title: President

 [SEAL]




Guarantor’s Address:

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Mr. Barry Lazarus, President

Fax: (630) 218-4957

E-mail Address:  blazarus@inlandgroup.com




With a copy to:




Charles J. Benvenuto, P.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

630-571-2331 (office)

630-346-9412 (cell)




Lender’s Address:

Bank of America, N.A.

Commercial Real Estate Banking

100 North Tryon Street

NC1-007-11-15

Charlotte, NC  28255

(Attn: Real Estate Loan Administration)











Page 14





